Title: From James Madison to George Washington Parke Custis, 10 October 1807
From: Madison, James
To: Custis, George Washington Parke



Sir
Washington Ocr. 10. 1807

I have been duly favored with yours of the 7th.  Not having taken with me to Virginia a sample of the Smith’s island wool, which you were so good as to furnish me, I can not judge of its merit, by comparison with the fleeces in the part of the Country in which I dwell.  I regret it the more as I have always considered them as among the best in point of fineness, tho’ not of weight, which the American flocks yield.  I shall write however soon to an Overseer who will make a trip to Washington in a few weeks, and desire him to pick out a sample and bring it with him.  It gives me pleasure to find your attention to this interesting subject does not relax and that you are so successfully inviting that of other public spirited gentlemen.  I remain Sir with great respect & esteem Yr mo: Obedt. hble Servt

James Madison

